As filed with the Securities and Exchange Commission on August 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22790 DoubleLine Equity Funds (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell c/o DoubleLine Equity LP 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2014 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. DoubleLine Equities Small Cap Growth Fund Schedule of Investments June 30, 2013 (Unaudited) Shares Security Description Value $ Common Stocks - 94.1% Aerospace & Defense - 2.8% B/E Aerospace, Inc. * Hexcel Corporation * Auto Components - 3.1% Gentherm, Inc. * Biotechnology - 4.8% ACADIA Pharmaceuticals, Inc. * Ariad Pharmaceuticals, Inc. * Incyte Corporation Ltd. * Neurocrine Biosciences, Inc. * PTC Therapeutics, Inc. * Puma Biotechnology, Inc. * Sarepta Therapeutics, Inc. * Building Products - 1.8% Trex Company, Inc. * Capital Markets - 4.6% Artisan Partners Asset Management, Inc. * Greenhill & Company, Inc. WisdomTree Investments, Inc. * Commercial Banks - 1.5% SVB Financial Group * Commercial Services & Supplies - 1.9% Performant Financial Corporation * US Ecology, Inc. Communications Equipment - 4.9% Aruba Networks, Inc. * Palo Alto Networks, Inc. * Computers & Peripherals - 1.0% Stratasys Ltd. (Israel) * Diversified Financial Services - 0.9% MarketAxess Holdings, Inc. Electronic Equipment, Instruments & Components - 4.8% Audience, Inc. * Cognex Corporation FARO Technologies, Inc. * Universal Display Corporation * Energy Equipment & Services - 4.0% Atwood Oceanics, Inc. * Core Laboratories (Netherlands) Geospace Technologies Corporation * Food & Staples Retailing - 2.9% United Natural Foods, Inc. * Food Products - 4.9% Annie's, Inc. * Hain Celestial Group, Inc. * Lifeway Foods, Inc. Health Care Equipment & Supplies - 6.0% DexCom, Inc. * Endologix, Inc. * Novadaq Technologies, Inc. (Canada) * TearLab Corporation * Health Care Technology - 3.8% athenahealth, Inc. * Merge Healthcare, Inc. * Hotels, Restaurants & Leisure - 2.0% BJ's Restaurants, Inc. * Household Durables - 2.1% Harman International Industries, Inc. Internet Software & Services - 3.1% Cornerstone OnDemand, Inc. * Envestnet, Inc. * SciQuest, Inc. * Life Sciences Tools & Services - 1.0% Fluidigm Corporation * Machinery - 5.0% Chart Industries, Inc. * Nordson Corporation WABCO Holdings, Inc. * Metals & Mining - 1.7% Carpenter Technology Corporation Oil, Gas & Consumable Fuels - 1.8% Gulfport Energy Corporation * Whiting Petroleum Corporation * Pharmaceuticals - 0.7% Repros Therapeutics, Inc. * Restaurants and Other Eating Places - 0.2% Noodles & Company * Road & Rail - 1.9% Genesee & Wyoming, Inc. * Semiconductors & Semiconductor Equipment - 2.3% Applied Micro Circuits Corporation * Veeco Instruments, Inc. * Software - 8.2% Ellie Mae, Inc. * Gigamon, Inc. * Infoblox, Inc. * PROS Holdings, Inc. * Qualys, Inc. * Specialty Retail - 5.5% Restoration Hardware Holdings, Inc. * Stage Stores, Inc. Tile Shop Holdings, Inc. * Textiles, Apparel & Luxury Goods - 1.9% Steven Madden Ltd. * Thrifts & Mortgage Finance - 1.0% PennyMac Financial Services, Inc. * Trading Companies & Distributors - 2.0% DXP Enterprises, Inc. * Total Common Stocks (Cost $4,823,568) Money Market Funds - 6.3% BlackRock Liquidity Funds FedFund Portfolio 0.01% ♦ Total Money Market Funds (Cost $341,612) Total Investments - 100.4% (Cost $5,165,180) Liabilities in Excess of Other Assets - (0.4)% ) NET ASSETS - 100.0% $ * Non-income producing security ♦ Seven-day yield as of June 30, 2013 The cost basis of investments for federal income tax purposes at June 30, 2013 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. DoubleLine Equities Growth Fund Schedule of Investments June 30, 2013 (Unaudited) Shares Security Description Value $ Common Stocks - 97.2% Aerospace & Defense - 5.8% B/E Aerospace, Inc. * Precision Castparts Corporation Biotechnology - 9.4% BioMarin Pharmaceutical, Inc. * Celgene Corporation * Gilead Sciences, Inc. * Onyx Pharmaceuticals, Inc. * 67 Pharmacyclics, Inc. * Capital Markets - 2.9% T Rowe Price Group, Inc. Communications Equipment - 3.2% Palo Alto Networks, Inc. * Computers & Peripherals - 2.4% 72 Apple, Inc. Electrical Equipment - 1.9% Roper Industries, Inc. Energy Equipment & Services - 7.1% Core Laboratories (Netherlands) Oceaneering International, Inc. Food & Staples Retailing - 6.2% Costco Wholesale Corporation Whole Foods Market, Inc. Health Care Equipment & Supplies - 2.1% 50 Intuitive Surgical, Inc. * Health Care Technology - 5.0% athenahealth, Inc. * Cerner Corporation * Insurance - 5.0% ACE Ltd. (Switzerland) Internet & Catalog Retail - 4.7% Amazon.com, Inc. * Internet Software & Services - 8.4% 56 Google, Inc. * LinkedIn Corporation * IT Services - 2.1% Alliance Data Systems Corporation * Machinery - 1.8% Cummins, Inc. Oil, Gas & Consumable Fuels - 3.4% Continental Resources, Inc. * Other Information Services - 2.0% Facebook, Inc. * Road & Rail - 1.5% Kansas City Southern Semiconductors & Semiconductor Equipment - 4.4% ARM Holdings PLC (ADR) (United Kingdom) Software - 6.3% Salesforce.com, Inc. * Workday, Inc. * Specialty Retail - 3.4% CarMax, Inc. * Textiles, Apparel & Luxury Goods - 4.7% Lululemon Athletica, Inc. * Under Armour, Inc. * Trading Companies & Distributors - 3.5% Fastenal Company Total Common Stocks (Cost $1,138,354) Total Investments - 97.2% (Cost $1,138,354) Other Assets in Excess of Liabilities - 2.8% NET ASSETS - 100.0% $ * Non-income producing security ADR American Depositary Receipt The cost basis of investments for federal income tax purposes at June 30, 2013 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. Summary of Fair Value Disclosure June 30, 2013 (Unaudited) Security Valuation. The Funds have adoptedaccounting principles generally accepted in the United Statesof America ("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 — Unadjusted quoted market prices in active markets Level 2 — Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3 — Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Funds use end of period timing recognition to account for any transfers. Common stocks, exchange-traded funds and financial derivative instruments, such as futures contracts or options contracts that are traded on a national securities or commodities exchange, aretypicallyvalued at the last reported sales price, in the case of common stocks and exchange-traded funds, or, in the case of futures contracts or options contracts, the settlement price determined by the relevant exchange. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment fundstypically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy. As of June 30, 2013, the Funds did not hold any investments in private investment funds. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee is authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. As of June 30, 2013, the Funds did not hold securities fair valued by the Valuation Committee. The following is a summary of fair valuations according to the inputs usedto valuethe Funds' investments as of June 30, 20131: Category DoubleLine Equities Small Cap Growth Fund DoubleLine Equities Growth Fund Investments in Securities Level 1 Common Stock $ $ Money Market Funds - Total Level 1 Level 2 - - Level 3 - - Total See the Schedule of Investments for further disaggregation of investment categories. 1 There were no transfers into and out of Level 1, 2 and 3 during the period ended June 30, 2013. Item 2. Controls and Procedures. (a) The Registrant’s principal executive and principal financial officers have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of this Form N-Q based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DoubleLine Equity Funds By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President Date August 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President Date August 28, 2013 By (Signature and Title)/s/ Susan Nichols Susan Nichols, Treasurer and Principal Financial and Accounting Officer DateAugust 28, 2013
